Citation Nr: 0602713	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left middle finger 
disability.

2.  Entitlement to a rating in excess of 0 percent for 
bilateral postoperative inguinal hernia.

3.  Entitlement to an initial rating in excess of 10 percent 
for scar and scar tissue of the left groin.  

4.  Entitlement to an initial rating in excess of 0 percent 
from June 16, 1999, and in excess of 10 percent from August 
10, 2001, for scar and scar tissue of the right groin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In July 2005, the Board remanded this matter for the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge (VLJ).  As such, in September 2005 the veteran 
testified before the undersigned VLJ, and the transcript is 
of record.  

The veteran testified about symptoms concerning a staph 
infection.  The record indicates that a May 2004 rating 
decision service-connected residuals of hernia repair 
secondary to infection due to staphylococcic organisms.  It 
appears the veteran seeks an increased rating, and the RO 
should address this accordingly.  


FINDINGS OF FACT

1.  The veteran's service medical records contain a 
description of an in-service injury of the veteran's third 
digit fingertip, and a post-service VA examination found an 
old healed tuft fracture of the distal aspect of the 
veteran's left longer distal phalanx with mild 
symptomatology.  

2.  The veteran's service-connected bilateral postoperative 
inguinal hernia has not been medically determined to be a 
recurrent postoperative hernia that is readily reducible and 
well supported by a truss or belt

3.  The veteran's service-connected scar, and scar tissue, of 
the left groin, associated with bilateral postoperative 
inguinal hernia, has not manifested to an extent that the 
deep scar with limited motion exceeded an area of 12 square 
inches.  

4.  The veteran's service-connected scar, right groin, 
manifested as a chronic, painful condition prior to August 
10, 2001, and from August 10, 2001, the deep scar with 
limited motion has not been show to exceed an area of 12 
square inches.  


CONCLUSIONS OF LAW

1.  Service connection for a left middle finger disability is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for assignment of a rating in excess of 0 
percent bilateral postoperative inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Code 7338 (2005).

3.  The criteria for assignment of an initial rating in 
excess of 10 percent for scar and scar tissue of the left 
groin have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) and Diagnostic 
Code 7801 (2005).

4.  The criteria for assignment of an initial 10 percent 
rating from June 16, 1999 to August 10, 2001, have been met, 
and thereafter for assignment of an initial rating in excess 
of 10 percent have not been met, for scar and scar tissue of 
the right groin.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001) and Diagnostic Code 7801 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains March and April 2004 letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter 
specifically told the veteran of information and evidence 
needed to substantiate and complete a claim for an increased 
rating for service-connected postoperative bilateral inguinal 
hernia-that is, the evidence must show a recurrent hernia 
that was readily reducible and well supported by a truss or a 
belt for the next highest rating.  In terms of the initial 
ratings, an appeal concerning a downstream element, a 
September 2004 supplemental statement of the case reflected 
the current rating criteria as applied to the facts of the 
veteran's case.  As such, the veteran was effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed a claim pre-VCAA, and veteran 
received sufficient notification after the rating decision on 
appeal, which appropriately addressed any timing error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, a September 2004 supplement statement of the case, 
which provided a comprehensive list of all of the evidence of 
record, advised the veteran that he could make any comment he 
wished concerning the additional information therein.  As 
such, the principle underlying the "fourth element" was 
generally fulfilled.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains VA examination 
reports from September 1999 and December 2003.  Also the RO 
obtained VA treatment records from San Antonio and McAllen 
Outpatient Clinic from April 2001 to September 2004.  The 
record contains private medical records, many of which were 
obtained in relation to a different claim involving 
additional and separate residuals of the veteran's service-
connected postoperative bilateral inguinal hernia.  The 
veteran has made various lay statements over the course of 
various adjudications before VA, and submitted 
Internet/medical treatise evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Laws and Regulations

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the skin.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to August 30, 2002, the rating criteria covered:  
Scars, disfiguring, head, face or neck (DC 7800); Scars, 
burns, third degree (DC 7801); Scars, burns, second degree 
(DC 7802); Scars, superficial (DCs 7803 and 7804, maximum 10 
percent); Scars, other, rate on limitation of function of 
part affected (DC 7805).  

As of August 30, 2002, DC 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion is as follows:  Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  Note (2) instructs that a deep scar is one 
associated with underlying soft tissue damage.  

DC 7802, scars, other than head, face, or neck, that are 
superficial and do not cause limited motion, DC 7803, scars, 
superficial, unstable, and DC 7804, scars superficial and 
painful on examination, all provide only a maximum 10 percent 
rating.  

In terms of an inguinal hernia, a noncompensable evaluation 
is warranted for a small reducible inguinal hernia; for one 
that is without true hernia protrusion; and for any 
preoperative inguinal hernia that is remediable.  A 10 
percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
un-operated irremediable hernia, that is not well supported 
by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia.  38 
C.F.R. § 4.114, DC 7338.

II.  Analysis

Service connection

The veteran's service medical records contain a November 1973 
treatment record that noted a wound, laceration, and 
contusion, to 3rd digit of the veteran's left hand.  The 
veteran had been removing the cover from the ship's service 
generator and the cover slipped pinching his finger against 
the bulk head.  The assessor noted the veteran's apparent 
apprehensiveness, and that he had almost fainted twice.  
There was no evidence of a fracture and no limitation of 
motion; the veteran did not complain of discomfort with 
applied pressure.  The area was cleaned with hydrogen 
peroxide, and betadine surgical solution, with a pressure 
dressing.  

At a September 1999 VA examination, the veteran reported that 
he had served in the Navy from 1970 to 1974.  He recounted 
that while working on a generator and taking it apart, the 
corner dropped on the tip of his left long finger.  It 
smashed the end of finger.  The veteran did not have any x-
rays done at that time, but his nail fell off and he had been 
treated with a bandage.  The veteran reported that the finger 
had been numb on the tip since that time.  The veteran stated 
that he did not really have limitations on the finger other 
than it was numb and occasionally caused a little big of 
vague sensation change on the tip of his left long finger.  

A physical examination found that the veteran had a 1 cm. 
laceration over the palmar side of the finger, two points and 
it was intact to 7 cm.  The veteran had forward flexion 
extension of the DIP joint.  Diagnostic studies showed an old 
healed tuft fracture of the distal aspect of the left longer 
distal phalanx.  The diagnosis was healed tuft fracture, left 
long finger with mild symptomatology.  

Based upon the preceding, it appears that the veteran's 
version of events regarding the in-service injury of his left 
third fingertip at the VA examination is credible, because it 
reflects the information in his service medical records.  
Given that, the VA examiner found an objective manifestation 
of an old injury (i.e., healed tuft fracture) on the same 
finger, with symptomatology in light of the veteran's 
history.  To the extent that the evidence is evenly balanced, 
the veteran is entitled to the benefit of the doubt, and the 
claim is granted.  

Ratings

	Facts

A February 1976 rating decision initially granted service 
connection for postoperative bilateral inguinal hernia, and 
assigned a 0 percent disability evaluation.  In June 1999, 
the veteran filed a VA Form 21-4138 and asserted that he had 
had a recurrence of abdominal pain.  

The record contains a December 1998 letter from Roger J. 
Vitko, M.D., who noted that the incision in the veteran's 
left groin had some atrophy of the subcutaneous tissue and 
some nodularity, but nothing that would specifically indicate 
a granuloma.  

The veteran underwent a September 1999 VA examination.  The 
veteran recounted that in 1985 he had developed a lump in the 
scar tissue of the left groin-upon its removal, infected 
sutures were found.  Two years later, the lump recurred.  The 
veteran was told that he did not have a recurrent hernia, and 
eventually he was diagnosed as having a prostate infection.  

A physical examination of the inguinal areas found a five-
inch scar with some deformity in the left groin, with some 
tenderness over the left pubic tubercle.  The examiner found 
no recurrent hernias in the left, or right inguinal area.  
The examiner found a five-inch incision in the right groin, 
which was well-healed with no associated discomfort of the 
scar.  A final diagnosis was repair of bilateral inguinal 
hernias, followed by pain in the left groin which was 
persistent.  The examiner opined that the veteran had scar 
tissue around the nerve in the left inguinal area following 
repair of a left inguinal hernia, which caused pain that was 
localized over the left pubic tubercle.  The examiner noted 
that there was no pain in the right groin.  The examiner 
rendered an impression of normal MRI.

Thereafter, a November 1999 rating decision continued a 0 
percent rating for bilateral inguinal hernia, and granted 
service connection for scar and scar tissue of the left groin 
and right groin, with 10 percent and 0 percent disability 
evaluations, respectively.  The veteran appealed these 
determinations.  

An August 2001 VA general surgery note contained the 
veteran's report that he had had constant pain in the left 
inguinal area, and had recently developed a burning sensation 
in the right.  A September 2001 VA general surgery process 
note indicated that the veteran reported he had had pain in 
the left inguinal area, and as of January 2000, had a burning 
pain in the right inguinal area that radiated down to his 
testicle.  An initial statement found that the veteran had a 
recurrence of an inguinal hernia on the right.  An addendum, 
however, indicated a subsequent physician was unable to 
appreciate an inguinal hernia, and that a CT scan of abdomen 
and pelvis confirmed that no inguinal hernia was present.  
The assessor strongly recommended against surgery at that 
time.  

A December 2001 VA pain clinic follow-up noted recorded the 
veteran's complaint of sharp left groin pain, and burning 
pain over the scar in the right groin over the surgery scar.  
A physical examination found no localized tenderness to 
palpation of his scars.  A January 2002 VA progress note 
contained the veteran's complaint of pain in the left groin.  
A physical assessment found tenderness to palpation, and that 
recent MRI and CT scan had shown no defect.  The attending 
physician indicated possible inguinal nerve entrapment, and 
that symptoms had improved in past with Elavil.  

In December 2003, the veteran underwent a VA examination, 
with the proviso that the examiner would assess the veteran's 
postoperative bilateral hernia and scars, and determine the 
extent to which the veteran suffered from additional 
residuals.  The veteran's current symptoms included pulling 
sensations on the right when the veteran lifted, which 
radiated up into the right lower quadrant.  The veteran also 
reported pain in the left inguinal area when he lifted and 
stood on his feet for a prolonged period of time, which 
radiated to the abdomen.  

A physical examination found that the veteran's right scar 
was 6 1/4 inches x 1/8 inch in width; deep pressure caused 
tenderness in the area of the scar.  The examiner found 
adherence to the underlying tissue, and that it was not an 
unstable scar.  The scar was deep, and there was no loss or 
damage to the subcutaneous tissues on the right side.  The 
examiner noted that there was no limitation of motion or 
other limitation of function, except that the veteran did 
have tenderness and pulling sensation in the area of the scar 
when he lifted heavy objects, or strains in the extremes of 
motion.  

In terms of the left scar, the veteran reported that he had 
tugging and pulling in the scar in the left inguinal area 
that radiated down to the left testicle and into the left 
abdomen.  It was made worse by heavy lifting and being on his 
feet for an extended period of time.  Physical examination 
found that the scar was 5 1/4 inches in length with a depressed 
area in the lateral half of the incision, which was 1.5 x 1 
inch in size and had depressed 1/4 inch in depth, which 
represented a defect from the removal of soft tissue and 
infected sutures at the 1985 operation (which had removed 
infected sutures infected with staphylococcic organisms).  

The examiner noted that though the veteran had tenderness on 
the right and left, no recurrent hernias were present.  The 
scar on the left was tender to palpation, with adherence to 
underlying tissue with a loss of tissue as described.  The 
scar was not unstable, and was deep.  The examiner found some 
limitation of motion in function to the fact that the veteran 
got pulling and discomfort in the area of the left inguinal 
scar when he lifted heavy objects, or when he flexed or 
extended his body to the extremes of motion.  

The examiner determined that it was as likely as not that the 
veteran suffered from residuals of hernia repair, with 
secondary infection due to staphylococcic organisms, which 
secondarily invaded the prostate that caused recurrent 
prostatitis.  Other secondary complications from the hernia 
repair were the discomfort described by the veteran in his 
right kidney, and lower abdominal pain.  

A May 2004 rating decision granted service connection for 
residuals of hernia repair secondary to infection due to 
staphylococcic organisms, recurrent prostatitis, pain in 
right kidney and lower abdominal area, and assigned a 30 
percent disability evaluation.  Additionally, the RO assigned 
a 10 percent rating from August 10, 2001, for scar, right 
groin, status post hernia repair.  

A January 2004 VA progress noted rendered an assessment of 
abdominal pain with CT negative, US negative.  On March 2003, 
the veteran's abdominal pain had abated.  

At his hearing, the veteran testified that when he pressed 
down on the incisional areas, he felt sharp pain.  He stated 
that the right scar was not tender on the outside, but caused 
discomfort deeper inside.  The veteran suspected that some 
layers of muscle inside might have opened up to cause an 
incisional hernia; he also recounted that he had been 
informed by VA medical staff that he did not, in fact, have a 
recurring hernia.  The veteran further stated that he tried 
to avoid constipation because that caused his left side to 
additionally hurt.  

	Application of legal standards

The RO evaluated the veteran's service-connected right and 
left scars under DC 7804.  In terms of the right scar, prior 
to August 10, 2001, and as is relevant for the veteran's 
claim filed in 1999, though a September 1999 VA had found 
that the veteran's right side lacked tenderness, according to 
later VA records the veteran's right side condition had been 
chronically painful.  As such, resolving any doubt in the 
veteran's favor, the veteran is entitled to a 10 percent 
rating, for right scar, from June 16, 1999, to August 9, 
2001, under old DC 7804.

For the remaining time period from August 10, 2001, to the 
date the current rating criteria when into effect, the 
veteran is not entitled to a rating in excess of 10 percent 
(which, incidentally, is the maximum schedular evaluation 
under old DC 7804).  No other old rating criteria concerning 
scars is relevant.  Under the current rating criteria, the 
record does not support a rating in excess of 10 percent 
under DC 7801.  Particularly, the veteran's deep right scar 
does not exceed an area of 12 square inches (77 sq. cm.), and 
DC 7801 inherently anticipates that a deep scar will cause 
limited motion. 

Similarly for the left scar, the veteran has the maximum 
schedular under the old DC 7804.  Again, current DC 7801 
anticipates that a deep scar is one associated with 
underlying soft tissue damage, which the most recent VA 
examination found, as well as limited motion (which the VA 
examiner also identified).  The size of the veteran's scar, 
however, does not meet the requirements for the next highest 
rating of 20 percent (12 square inches or 77 square cm.).  
Because the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the both scars, 
the benefit of the doubt doctrine cannot be applied.  

In terms of the veteran's postoperative hernia, the record 
does not support a conclusion that the veteran meets the next 
highest criteria under DC 7338.  Despite an initial 
assessment of recurrent hernia by VA medical staff, 
subsequent examination and testing determined that, in fact, 
the veteran's bilateral hernia had not recurred.  

It is noted that this appeal concerns the limited issues of 
whether the veteran's service-connected postoperative hernia 
was recurrent, and the extent of manifested disability 
concerning the two scars, in relation to the relevant rating 
criteria that the Board must utilize in its adjudication.  
See Esteban, 6 Vet. App. at 261 (holding that VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping).  The veteran's service-connected hernia, post-
operative, has apparently caused additional, separate medical 
problems-particularly those disabilities addressed in the 
May 2004 rating decision.  To the extent that separate 
service-connected disabilities worsen, or additional, 
separate disabilities develops, a veteran retains the right 
under the law to file a claim for an increased rating, or a 
claim of service connection, at the RO.


ORDER

Entitlement to service connection for left middle finger 
disability is granted.

Entitlement to a rating in excess of 0 percent bilateral 
postoperative inguinal hernia is denied.  

Entitlement to an initial rating in excess of 10 percent for 
scar and scar tissue of the left groin is denied.    

Entitlement to an initial 10 percent rating from June 16, 
1999, is granted, and in excess of 10 percent from August 10, 
2001, for scar and scar tissue of the right groin is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


